          Case 19-71292-FJS                         Doc 13           Filed 04/15/19 Entered 04/15/19 14:36:20       Desc Main
                                                                    Document      Page 1 of 16
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

                                     James Charles Taylor
Name of Debtor(s):                   Mary Kelly Taylor                                          Case No: 19-71292

This plan, dated         April 12, 2019         , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                 .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                Included        Not included

2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $1,157.00 per month for 3 months, then $989.00 per
           month for 11 months, then $551.00 per month for 3 months, then $1,026.00 per month for 43 months.
                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
          Case 19-71292-FJS                         Doc 13           Filed 04/15/19 Entered 04/15/19 14:36:20                    Desc Main
                                                                    Document      Page 2 of 16
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 60,121.00              .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,796.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
City of Portsmouth                            Taxes and certain other debts       161.00                             Prorata
                                                                                                                     12 months
Department of Taxation - VA*                  Taxes and certain other debts       510.00                             Prorata
                                                                                                                     12 months
IRS Centralized Insolvency *                  Taxes and certain other debts       5,317.00                           Prorata
                                                                                                                     12 months
IRS Centralized Insolvency *                  Taxes and certain other debts       4,207.00                           Prorata
                                                                                                                     12 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.               Replacement Value
-NONE-


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
                                                                               Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
          Case 19-71292-FJS                         Doc 13           Filed 04/15/19 Entered 04/15/19 14:36:20               Desc Main
                                                                    Document      Page 3 of 16
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment      To Be Paid By
Bridgecrest Credit*                          2015 Kia Forte 35,000 miles        247.00
Ford Motor Credit *                          2018 Ford Focus 8,000 miles        324.00
Grand Furniture                              Furniture                          41.00
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Bridgecrest Credit*                      2015 Kia Forte 35,000 miles           12,345.00                  7.5%            Prorata
                                                                                                                          43months
Ford Motor Credit *                      2018 Ford Focus 8,000 miles           16,216.00                  7.5%            Prorata
                                                                                                                          43months
Grand Furniture                          Furniture                             2,068.00                   7.5%            Prorata
                                                                                                                          43months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 3 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.           Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors

                                                                               Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
         Case 19-71292-FJS                         Doc 13           Filed 04/15/19 Entered 04/15/19 14:36:20                       Desc Main
                                                                   Document      Page 4 of 16
                      listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                      any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                      below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                      such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated     Arrearage     Estimated Cure       Monthly
                                                                         Contract          Arrearage     Interest Rate Period               Arrearage
                                                                         Payment                                                            Payment
Education Affiliates                    Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months

PHEAA/Fed Loan Serv                     Student Loan                     0.00              0.00          0%              0months


          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                            Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                    Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                      A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                      contracts:

                                                                                      Page 4

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-71292-FJS                         Doc 13           Filed 04/15/19 Entered 04/15/19 14:36:20             Desc Main
                                                                     Document      Page 5 of 16
Creditor                                               Type of Contract
-NONE-

            B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                        contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                        arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                        indicated below.

Creditor                                      Type of Contract               Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                    Arrears
-NONE-
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis        Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral         Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
         Case 19-71292-FJS                         Doc 13           Filed 04/15/19 Entered 04/15/19 14:36:20                  Desc Main
                                                                   Document      Page 6 of 16

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.
The debtor's son will turn 18 in July 2019. He will no longer receive social security in the amount of $168 beginning in month
August 2019 which is the reason for the decrease in plan payments in month 4 of the plan.

The debtor (wife) will receive child support through June 2020 because her son will still be in highschool. July 2020 will be
the first month she will no longer receive the child support which is the reason for the decrease in plan payments in the
amount of $500 in month 15 of the plan.

Additionally in month 15 of the plan the debtors will no longer have education costs of $62 per month which is the reason for
the increase in plan payments in month 15 in that amount.

The debtors anticipate that their son will no longer be living with them beginning month 18 of the plan which is the reason for
the step increase in the amount of $475 which is a reduction in their food, clothing, entertainment and contingencies.

The debtor's income listed in line 8h was calculated by averaging the income received in 2018.

The debtor's student loans are currently in deferment. If the student loans become due during the plan the debtors will
amend their plan.



Dated:      April 12, 2019

/s/ James Charles Taylor                                                                          /s/ Genene E. Gardner
James Charles Taylor                                                                              Genene E. Gardner 72258
Debtor 1                                                                                          Debtors' Attorney

/s/ Mary Kelly Taylor
Mary Kelly Taylor
Debtor 2
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      April 12, 2019          , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                  /s/ Genene E. Gardner
                                                                                                  Genene E. Gardner 72258
                                                                                                  Signature

                                                                                                  3419 Virginia Beach Blvd.
                                                                                                  #236
                                                                                                  Virginia Beach, VA 23452
                                                                                                  Address


                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         April 12, 2019           true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
Bridgecrest Credit*
BANK OF AMERICA CENTER

                                                                                  Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
         Case 19-71292-FJS                         Doc 13           Filed 04/15/19 Entered 04/15/19 14:36:20      Desc Main
                                                                   Document      Page 7 of 16
1111 EAST MAIN STREET, 16TH FL
Richmond, VA 23219

Ford Motor Credit
P.O. Box 542000
Omaha, NE 68154

Ford Motor Credit *
CT CORPORATION SYSTEM
4701 COX RD STE 301
Glen Allen, VA 23060

Grand Furniture
Attn: Bankruptcy
PO Box 5970
Virginia Beach, VA 23471

Virginia Beach Gen. Dist. Ct
2425 Nimmo Pkwy
Virginia Beach, VA 23456

  by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
  by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                        /s/ Genene E. Gardner
                                                                                        Genene E. Gardner 72258




                                                                              Page 7

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
             Case 19-71292-FJS                    Doc 13    Filed 04/15/19 Entered 04/15/19 14:36:20                                 Desc Main
                                                           Document      Page 8 of 16


Fill in this information to identify your case:

Debtor 1                      James Charles Taylor

Debtor 2                      Mary Kelly Taylor
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-71292                                                                       Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation            Police Officer                               Homemaker
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       City of Virginia Beach

       Occupation may include student        Employer's address
                                                                   2401 Courthouse Drive
       or homemaker, if it applies.
                                                                   Virginia Beach, VA 23456

                                             How long employed there?         16 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         5,601.00        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      5,601.00               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
            Case 19-71292-FJS              Doc 13        Filed 04/15/19 Entered 04/15/19 14:36:20                                 Desc Main
                                                        Document      Page 9 of 16

Debtor 1    James Charles Taylor
Debtor 2    Mary Kelly Taylor                                                                     Case number (if known)    19-71292


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      5,601.00       $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $      1,220.00       $                0.00
      5b.    Mandatory contributions for retirement plans                                  5b.        $        303.00       $                0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $        108.00       $                0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $                0.00
      5e.    Insurance                                                                     5e.        $        558.00       $                0.00
      5f.    Domestic support obligations                                                  5f.        $          0.00       $                0.00
      5g.    Union dues                                                                    5g.        $          0.00       $                0.00
      5h.    Other deductions. Specify: Legal Resources                                    5h.+       $         18.00 +     $                0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          2,207.00       $                0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,394.00       $                0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $                0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $           500.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $             0.00
      8e. Social Security                                                                  8e.        $              0.00   $           738.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:    SSI for son                                                       8f.        $              0.00   $           168.00
      8g. Pension or retirement income                                                     8g.        $              0.00   $           534.00
                                          Net average from VB Schools
      8h.    Other monthly income. Specify:
                                          (Security)                                       8h.+ $              127.00 + $                    0.00
             Income Income from Officiating                                                     $              199.00   $                    0.00
             Net average income Wave Church Security                                            $              116.00   $                    0.00
             Net average from Live Nation Security                                              $              112.00   $                    0.00
             Net average from Ocean Breeze Security                                             $               44.00   $                    0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            598.00       $           1,940.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              3,992.00 + $       1,940.00 = $           5,932.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.    $          5,932.00
                                                                                                                                         Combined
                                                                                                                                         monthly income




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
           Case 19-71292-FJS        Doc 13     Filed 04/15/19 Entered 04/15/19 14:36:20                            Desc Main
                                              Document      Page 10 of 16

Debtor 1   James Charles Taylor
Debtor 2   Mary Kelly Taylor                                                         Case number (if known)   19-71292

13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: The debtors do not anticipate receiving a federal or state income tax refund over $1,000 during their
                         plan.

                         The debtor's income listed in line 8h was calculated by averaging the income received in 2018. That
                         income is sporadic and is received different times throughout the year.

                         The wife-debtor will no longer receive SSI for her son beginning in August 2019 and will no longer
                         receive child support beginning in July 2020.




Official Form 106I                                         Schedule I: Your Income                                             page 3
        Case 19-71292-FJS                     Doc 13        Filed 04/15/19 Entered 04/15/19 14:36:20                                  Desc Main
                                                           Document      Page 11 of 16


Fill in this information to identify your case:

Debtor 1                 James Charles Taylor                                                              Check if this is:
                                                                                                               An amended filing
Debtor 2                 Mary Kelly Taylor                                                                     A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-71292
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  17                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,600.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             20.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             20.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
       Case 19-71292-FJS                      Doc 13        Filed 04/15/19 Entered 04/15/19 14:36:20                                        Desc Main
                                                           Document      Page 12 of 16

Debtor 1     James Charles Taylor
Debtor 2     Mary Kelly Taylor                                                                         Case number (if known)      19-71292

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                300.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                225.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                355.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,049.00
8.    Childcare and children’s education costs                                                 8. $                                                62.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                79.00
10.   Personal care products and services                                                    10. $                                                 50.00
11.   Medical and dental expenses                                                            11. $                                                 75.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 241.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                  43.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  145.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Contingencies                                                       21. +$                                                296.00
      Pet food, care, supplies                                                                    +$                                               115.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,775.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,775.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,932.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,775.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,157.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Line 8 reflects expenses for band and school supplies. Line 7 includes school lunches which
                          is $40 per week.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         Case
Acceptance  Now19-71292-FJS      Doc 13Attorney
                                          Filed General
                                                04/15/19Office
                                                             Entered
                                                                   * 04/15/19 14:36:20    Desc Main
                                                                              City of Portsmouth
5501 Headquarters Drive                 Document
                                       U.S.  Department Page   13 of 16
                                                        of Justice            P.O. Box 85662
Plano, TX 75024                        950 Pennsylvania Ave. N.W             Richmond, VA 23285
                                       Washington, DC 20503
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Ad Astra Recovery Service              AvanteUSA                             CMG-PDC Pediatrics
7330 W. 33rd Street N. Ste 118         2950 S. Gessner Suite 265             6161 Kempsville Circle
Wichita, KS 67205                      Houston, TX 77063                     Suite 101
                                                                             Norfolk, VA 23502


Allergy & Asthma Specialist            Bank of America                       Commercial Check Control, Inc.
1704 Sir William Osler Drive           P.O. Box 15109                        7250 Beverly Boulevard
Virginia Beach, VA 23454               Wilmington, DE 19886                  Suite 200
                                                                             Los Angeles, CA 90036


Alteon Health                          Bayview Medical Center                Cox Communications
PO Box 8485                            P.O. Box 7068                         PO BOX 9001087
Pompano Beach, FL 33065                Portsmouth, VA 23707                  Louisville, KY 40290-1087




Arlington Emergency Medicine           Brian P Midgette, DDS                 Credit Control Corp
c/o Merchant's Credit Guide            3326 Taylor Road, Suite 100           Po Box 120570
223 W Jackson Blvd, Ste 410            Chesapeake, VA 23321                  Newport News, VA 23612
Chicago, IL 60606


ARS Account Resolution                 Bridgecrest Credit*                   Credit Control Corp
1643 NW 136 Ave Blvd.                  BANK OF AMERICA CENTER                P.O. Box 120568
Suite H                                1111 EAST MAIN STREET, 16TH FL        Newport News, VA 23612
Fort Lauderdale, FL 33323              Richmond, VA 23219


ARS Account Resolution                 Capital One Bank USA                  Credit One Bank
1643 Harrison Parkway                  PO Box 30281                          P.O. Box 98872
Suite 100                              Salt Lake City, UT 84130              Las Vegas, NV 89193
Fort Lauderdale, FL 33323


Asthma & Allergy Clinic                Cashnet USA                           Credit Systems Int Inc
P.O. Box 791184                        200 West Jackson Ste 1400             1277 Country Club Lane
Baltimore, MD 21279                    Chicago, IL 60606                     Fort Worth, TX 76112




Atlantic Saury Inpat Services          Chesapeake General District           CRMG/UC-Pediatric Diagnostic C
c/o Phoenix Financial Services         307 Albermarle Drive Ste              2401 Godwin Blvd   Ste 3
8902 Otis Avenue, Suite 103A           Chesapeake, VA 23322                  Suffolk, VA 23434
Indianapolis, IN 46216


Attorney General                       CHKD                                  Department of Taxation - VA*
Tax Division, USDOJ                    PO Box 538467                         P.O. Box 2156
PO Box 227                             Atlanta, GA 30353                     Bankruptcy Unit
Washington, DC 20044                                                         Richmond, VA 23218
DirecTV Case 19-71292-FJS        Doc 13Focused
                                          Filed 04/15/19     Entered 04/15/19 14:36:20
                                                Recovery Solutions                        DescInsolvency
                                                                              IRS Centralized   Main     *
P O Box 78626                           Document
                                       9701  MetropolitanPage
                                                          Court,14 ofB16
                                                                 Ste          PO Box 7346
Phoenix, AZ 85062-8626                  Richmond, VA 23236                     Philadelphia, PA 19101




DMV Receipting Center                   Ford Motor Credit                      Jefferson Capital System
PO Box 27412                            P.O. Box 542000                        16 Mcleland rd
Richmond, VA 23269                      Omaha, NE 68154                        Saint Cloud, MN 56303




Dominion Boulevard Veterans Br          Ford Motor Credit *                    Jefferson Capital System
Po Box 1188                             CT CORPORATION SYSTEM                  16 McIeland Road
Chesapeake, VA 23327                    4701 COX RD STE 301                    Saint Cloud, MN 56303
                                        Glen Allen, VA 23060


DriveERT                                Furniture Options                      John D Greenside, Esquire
700 Port Centre Parkway                 1305 Baker Rd                          701 Independence Circle
Suite 2B                                Virginia Beach, VA 23455               Virginia Beach, VA 23455
Portsmouth, VA 23704


Eastern Account System                  Gastroenterology Consultants           John R. Sweeney, Jr., MD
75 Glen Road, Suite 110                 1925 Glenn Mitchell Drive              P.O. Box 11049
Sandy Hook, CT 06482                    Suite 102                              Norfolk, VA 23517
                                        Virginia Beach, VA 23456


Education Affiliates                    Grand Furniture                        Justin and Jamie Hensley
5026 Campbell Blvd.                     Attn: Bankruptcy                       705 Cote Bas Road
Nottingham, MD 21236                    PO Box 5970                            Goose Creek, SC 29445
                                        Virginia Beach, VA 23471


Elizabeth River Tunnels*                Hampton Roads Radiology                Kohls/Capital One
700 Port Centre Pkwy Ste 2B             P.O. Box 15539                         PO Box 3115
Portsmouth, VA 23704                    Richmond, VA 23227                     Milwaukee, WI 53201




Emergency Coverage Corp                 I C System                             KPM LLC
3636 High Sreet                         P.O. Box 64437                         1128 Independence Blvd.
Portsmouth, VA 23707                    Saint Paul, MN 55164                   Virginia Beach, VA 23455




Emergency Phys of Tidewater             Inphynet Contracting Services          Law Enforcement System
P.O. Box 7549                           c/o ARS Account Resolutions            P.O. Box 2182
Portsmouth, VA 23707                    1643 NW 136 Ave, Bldg H                Milwaukee, WI 53201
                                        Fort Lauderdale, FL 33323


Fingerhut Direct                        Internal Revenue Service               Linebarger Goggan Blair & Samp
6250 Ridgewood Road                     400 North Eighth Street Box 76         4828 Loop Central Drive
Saint Cloud, MN 56303                   M/S Room 898                           Suite 600
                                        Richmond, VA 23219                     Houston, TX 77081
         CaseDentistry
Lovell Family  19-71292-FJS      Doc 13National
                                          Filed Recovery
                                                04/15/19SolutionsLLC
                                                          Entered 04/15/19 14:36:20   DescSystem
                                                                           Riverside Health Main
5717 Churchland Blvd.                   Document
                                       PO  Box 322     Page 15 of 16       PO Box 37268
Portsmouth, VA 23703                   Lockport, NY 14095                  Baltimore, MD 21297




LVNV Funding                           Nicholas Werneke                    Scott & Associates, PC
PO Box 10497                           518 Patrick Street                  P.O. Box 115220
Greenville, SC 29603                   Portsmouth, VA 23707                Carrollton, TX 75011




Maryview Medical Center                Ntelos                              Sentara Collections
P.O. Box 277199                        P.O. Box 1408                       P.O. Box 79698
Atlanta, GA 30384                      Waynesboro, VA 22980                Baltimore, MD 21279




MCV Physicians                         PAM                                 Sentara Healthcare
P.O. Box 91747                         P.O. Box 22147                      P.O. Box 1875
Richmond, VA 23291                     Alexandria, VA 22304                Norfolk, VA 23501




Mercantile Innovative Solution         Peroutka & Peroutka                 Sequium Asset Solutions, LLC
165 Lawrence Bell Drive                8028 Ritchie Highway                1130 Northchase Parkway
Ste 100                                Suite 300                           Suite 150
Buffalo, NY 14221                      Pasadena, MD 21122                  Marietta, GA 30067


Merchants & Medical                    PHEAA/Fed Loan Serv                 Shafer Law Firm
6324 Taylor Drive                      Po Box 60610                        2000 Riveredge Parkway
Flint, MI 48507                        Harrisburg, PA 17106                Suite 590
                                                                           Atlanta, GA 30328


Michael Wayne Investment               Portsmouth General Distrct Ct       South Norfolk Jordan Bridge*
2900 Sabre Street, Suite 75            711 Crawford St                     3815 Bainbridge Blvd
Virginia Beach, VA 23452               Portsmouth, VA 23705                Chesapeake, VA 23324




Midland Funding                        Radiology Assoc of North Texas      Speedycash.com
2365 Northside Drive #300              P.O. Box 1723                       P.O. Box 780408
San Diego, CA 92108                    Indianapolis, IN 46206              Wichita, KS 67278




Molly Maid                             Radius Global Solutions             Sprint
916 Pecan Point Road                   9550 Regency Square Ste 602         P.O. Box 64378
Norfolk, VA 23502                      Jacksonville, FL 32225              Saint Paul, MN 55164




MSB                                    Riverside Emergency Phys            Tidewater Physicians Multi
P.O. Box 16755                         P.O. Box 1929                       860 Omni Blvd Ste 303
Austin, TX 78761                       Kilmarnock, VA 22482                Newport News, VA 23606
Tiffany & Case   19-71292-FJS
           Tiffany, PLLC         Doc 13    Filed 04/15/19 Entered 04/15/19 14:36:20   Desc Main
770 Independence Circle Ste200            Document      Page 16 of 16
Virginia Beach, VA 23455




U.S. Attorney
World Trade Center, Ste 8000
101 West Main Street
Norfolk, VA 23510


US Dept of Ed
2401 International Lane
Madison, WI 53704




Verizon
PO Box 1100
Albany, NY 12250




Verizon Wireless
PO Box 25505
Lehigh Valley, PA 18002




Virginia Beach Gen. Dist. Ct
2425 Nimmo Pkwy
Virginia Beach, VA 23456




Virginia Neurology and Sleep C
637 Kingsborough Sq Ste E
Chesapeake, VA 23320
